DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 26-38 are pendingClaims 1-25 are cancelled
Claim 38 is new
Claims 26-38 are rejected

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 26-38 of the current application 16/739071 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 10-29 of Application No. 16/504942, unpatentable over patented claims 1, 5-9, 28-30 and 32-35 of Application No. 14/169928, and unpatenable over patented claims 22-23 and 25-32 of Application No. 12/303596.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 26 of the current application (16/739071) discloses a water treatment system including a source of water for semiconductor manufacturing, a chemical reactor vessel, a persulfate addition system, a light emitting device and a total organic carbon analyzer.  Also, the dependent claims 27-38 disclose a persulfate feed tank, a 
Patented claim 10 of application (16/504942) discloses a very similar water treatment system including a source of semiconductor manufacturing water, a polish system, a chemical reactor vessel, a persulfate addition system, a light emitting diode and a total organic carbon analyzer.  Also, the dependent claims 11-29 of application (16/504942) disclose similar details with that of the current application 16/739071 including a persulfate feed tank, a persulfate feed pump, and a pretreatment system.
This is a nonstatutory double patenting rejection. In addition, the two applications are obvious variations of each other because they disclose similar details as mentioned above.
Patented claim 1 of application (14/169928) discloses a very similar water treatment system including a source of water, a persulfate addition system, a persulfate feed tank, a persulfate feed pump, and a total organic carbon analyzer.  Also, the dependent claims 5-9, 28-30 and 32-35 of application (14/169928) disclose similar details with that of the current application 16/739071.
This is a nonstatutory double patenting rejection. In addition, the two applications are obvious variations of each other because they disclose similar details as mentioned above.
Patented claim 22 of application (12/303596) discloses a very similar water treatment system including a source of water, a persulfate addition system, a light emitting device (ultraviolet light), and a total organic carbon analyzer.  Also, the dependent claims 23 and 25-32 of application (12/303596) disclose similar details with that of the current application 16/739071.


Other Reference Considered
Obata (US 5,571,419) teaches a water treatment system including a source of manufacturing water, chemical reactor vessels, and a persulfate addition system.

Kouame (US 2006/0124558 A1) teaches a water disinfection system using multiple reactors including a continuous stirred tank and a plug flow reactor. 

Ejzak (US 4,277,438) teaches a persulfate addition system further comprising a persulfate feed tank and a persulfate feed pump. 

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 16/504942, U.S. Patent 14/169928 and U.S. Patent 12/303596 have been reviewed but are NOT accepted.  The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record.  37 CFR 1.321(a) and (b) (see FP 14.26.08).  Please file a POA that gives power to the attorney who is signing the TD.  Also, resubmit TDs (3) or file a TDS (3) that is signed by the applicant.  No new fees are 

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully reviewed.
The previous claim objections have been considered and are withdrawn.
The previous 112(b) claim rejections regarding claims 32-37 have been considered and are withdrawn.
The previous double patenting rejection is still maintained since the Terminal Disclaimer filed on 01/25/2021 was disapproved.  The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record.  37 CFR 1.321(a) and (b) (see FP 14.26.08).  Please file a POA that gives power to the attorney who is signing the TD.  Also, resubmit TDs (3) or file a TDS (3) that is signed by the applicant.  No new fees are required (see TD comments filed on 01/25/2021 regarding the appropriation corrected required).

Allowable Subject Matter
Claims 26-38 would be allowable if rewritten to overcome the rejection(s) under the following double patenting rejection set forth in this Office action.
Regarding independent claim 26, Obata (US 5,571,419) teaches a water treatment system (see FIGS. 3-5, inlet comprising waste semiconductor rinse water) (see col. 8 lines 36-38 – “flowchart of a primary pure water producing system for treating waste semiconductor rinse water"), comprising:
waste semiconductor rinse water) (see col. 8 lines 36-38 – “flowchart of a primary pure water producing system for treating waste semiconductor rinse water") (see FIGS. 1-8, reaction vessels 6, 29, 33, and 52) (see col. 5 lines 31-46 – "Raw water is first introduced...through a pipe 11 and treated...reaction vessel 6...the water is then introduced to the reaction vessel 6 through a pipe 15.  In the reaction vessel 6, urea and other TOC components contained in the water are efficiently decomposed by catalytic heat treatment”);
an advanced oxidation process system fluidly connected downstream from the source of water for semiconductor manufacturing, the advanced oxidation comprising:
chemical reactor vessels (see FIGS. 1-8, reaction vessels 6, 29, 33, and 52) (see col. 5 lines 31-46 – "Raw water is first introduced...through a pipe 11 and treated...reaction vessel 6...the water is then introduced to the reaction vessel 6 through a pipe 15.  In the reaction vessel 6, urea and other TOC components contained in the water are efficiently decomposed by catalytic heat treatment”); and
a persulfate addition system (see FIG. 1, oxidizing agent fluid line 14A) fluidly connected to the chemical reactor vessels (see col. 5 lines 61-67 – "As the oxidizing agent, persulfates such as hydrogen peroxide and peroxy potassium disulfide and the like are usable.  The dosage of oxidizing agent such as H2O2 differs depending upon the TOC of the raw water and the thermal decomposition temperature...") (see col. 6 lines 2-3 – “The dosage of persulfate is preferably about 70 mg/l per 1 mg/l of TOC of the raw water”) (see col. 9 change in the quality (TOC) of the raw water only by changing the dosage of oxidizing agent.  The increase or decrease in the amount of ion by the change in the dosage of oxidizing agent is dealt with by changing the time of supplying water to the ion exchange towers”).
Ejzak also teaches a persulfate addition system further comprising a persulfate feed tank and a persulfate feed pump fluidly connected to the persulfate feed tank and configured to deliver persulfate to a vessel (see Ejzak FIG. 1, persulfate reservoir 48 and persulfate pump 49) (see Ejzak col. 6 lines 8-14 – "First means 11 preferably comprises a persulfate reservoir 48 and a sixth pump 49...the persulfate reservoir 48 should contain sodium peroxydisulfate...").  
However, the combination does not specifically teach a point of use fluidly connected downstream of the source of water, a light emitting device positioned within the chemical reactor vessel, and a total organic carbon measurement and configured to receive an input signal of a total organic carbon measurement and configured to provide an output signal to control the persulfate addition system in response to the input signal, as recited in independent claim 26.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                         

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773